PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/212,624
Filing Date: 6 Dec 2018
Appellant(s): Kartoun et al.



__________________
Stephen R. Tkacs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/6/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that:
The claim, when considered as a whole, is not directed to certain methods of organizing human activity.
The Examiner asserts that the steps identified by the Appellant are clearly directed to managing interactions between different parties by providing a cognitive summary of EMR data to the user to assist the user in treating a patient based on their reported symptoms and other information gathered about the patient. The lack of express steps in which a patient interacts with a healthcare provider does not undermine the determination that the claims are a method of organizing human activity. The Examiner also asserts that the above interpretation is consistent with Example 42 of the 2019 Eligibility Examples, which describes a method that allows users to access a patient’s medical records and receive updated patient information. Subject Matter Eligibility Examples, pp. 17-20 (Jan. 7, 2019) (“2019 Eligibility Examples”). The example was characterized in the 2019 Eligibility Examples as reciting a method of organizing 
The claims provide an improvement to functionality of the computerized healthcare cognitive system by providing a more accurate result.
The Examiner asserts Appellant has failed to demonstrate how a functioning of a computer, or upon technology or technological processes is improved by the claimed invention. Applicant's assertion amounts to a general allegation (i.e. improved accuracy of data) that the claims provide an improvement over prior art and define a patentable invention without providing any support from the instant specification as to how the functioning of a computer, or upon technology or technological processes is improved. “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.” See MPEP § 2106.05(a).
The claims do not recite merely using the computer as a tool, but apply or use the alleged judicial exception in some other meaningful way beyond generally linking.
The Examiner asserts that unlike the examples in MPEP 2106.05(e), the Appellant’s claims do not provide any meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. As described in the Final Rejection, the claims recite determining completeness of patient health data by identifying a set of EMR data for a medical condition, identifying tests to perform on the EMR data, analyzing patient data to determine if each EMR satisfies the tests, generating new patient data, generating a diagram representing patient data and relationships, generating a completeness value for an EMR source based on the diagram, and determining a subset of data within the EMRs to use. There are no meaningful steps that integrate the result of the abstract idea into a specific and tangible method that resulted in the method "moving from abstract scientific principle to specific application." See Classen Immunotherapies Inc. v. Biogen IDEC, 100 USPQ2d 1492 (Fed. Cir. 2011).
The rejection does not give weight to all additional elements, whether or not they are conventional, when evaluating whether the alleged judicial exception has been integrated into a practical application.
The Examiner asserts that Final Rejection clearly identifies each specific additional element present in the claims and provides an explanation as to how each specific additional element is not indicative of integration into a practical application. See Final Rejection pages. 4-5. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jonathan Ng/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
Conferees:
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.